                                       Case 5:20-cv-05167-LHK-RRC-EMC Document 50 Filed 08/18/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12      CITY OF SAN JOSE, CALIFORNIA, et al.,            Case No. 20-CV-05167-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,

                                  14             v.

                                  15      DONALD J. TRUMP, et al.,
                                  16                    Defendants.

                                  17
                                          STATE OF CALIFORNIA, et al.,                     Case No. 20-CV-05169-LHK
                                  18
                                                        Plaintiffs,                        CASE MANAGEMENT ORDER
                                  19
                                                 v.
                                  20
                                          DONALD J. TRUMP, et al.,
                                  21
                                                        Defendants.
                                  22

                                  23    For Plaintiffs: Richard Bress; Sadik Huseny; Steven Bauer; Amit Makker; Shannon D. Lankenau;
                                  24    Ezra Rosenberg; Matthew Wise; Gabrielle Downey Boutin; Maria Bee; and Keith A. Yeomans
                                        For Defendants: Brad Rosenberg; and Dan Mauler
                                  25
                                               The parties in both the above-captioned cases filed a joint case management statement on
                                  26
                                        August 17, 2020. ECF No. 44. The Court held a joint case management conference on Tuesday,
                                  27
                                                                                       1
                                  28
                                        Case No. 20-CV-05167-LHK
                                        CASE MANAGEMENT ORDER
                                       Case 5:20-cv-05167-LHK-RRC-EMC Document 50 Filed 08/18/20 Page 2 of 2




                                   1    August 18, 2020. The Court set the following expedited schedule for briefing on Plaintiffs’ partial

                                   2    summary judgment motion and Defendants’ cross-dispositive motion:

                                   3      Scheduled Event                                Date                        Page Limit
                                          Plaintiffs file a joint brief in support of    August 27, 2020             35 pages
                                   4
                                          their motion for partial summary
                                   5      judgment
                                          Defendants file a single brief opposing        September 10, 2020          45 pages
                                   6
                                          Plaintiffs’ summary judgment motion and
                                   7      in support of Defendants’ dispositive
                                          motion
                                   8
                                          Plaintiffs file a joint brief replying in      September 21, 2020          30 pages
                                   9      support of their partial summary judgment
                                          motion, and opposing Defendants’
                                  10
                                          dispositive motion
                                  11      Defendants file a single reply brief in        September 28, 2020          20 pages
                                          support of their dispositive motion
                                  12
Northern District of California




                                          Hearing on all motions for both cases          October 8, 2020 at
 United States District Court




                                  13                                                     1:30 p.m.
                                  14           The hearing date and time are subject to change based on whether the Chief Judge of the
                                  15    U.S. Court of Appeals for the Ninth Circuit convenes a three-judge court, and if so, the availability
                                  16    of those judges on October 8, 2020.
                                  17           Because the cases will not be consolidated, the parties shall include on any joint filings the
                                  18    caption of both cases, and file joint filings on both dockets.
                                  19           Also, by August 19, 2020, the parties shall file their stipulation that asks the Court to
                                  20    (1) stay the Defendants’ deadline for responding to claims that are not raised in Plaintiffs’ motion
                                  21    for partial summary judgment; and (2) set another case management conference 15 days after
                                  22    ruling on the above motions.
                                  23    IT IS SO ORDERED.
                                  24    Dated: August 18, 2020
                                  25                                                      ______________________________________
                                  26                                                      LUCY H. KOH
                                                                                          United States District Judge
                                  27
                                                                                           2
                                  28
                                        Case No. 20-CV-05167-LHK
                                        CASE MANAGEMENT ORDER
